CONCURRING OPINION BY
WECHT, J.:
I join the sound and thorough opinion of the learned majority. I write separately to note my additional view that the University of Pittsburgh School of Dental Medicine (“SDM”) is entitled to revoke Appel-lee’s Doctorate of Dental Medicine.1
The thrust of the majority’s opinion validates the SDM’s handling of this matter. Through its May 23, 2013 and June 27, *7362013 orders, the trial court forced the SDM to graduate Appellee, Appellee’s academic and disciplinary disqualification notwithstanding.
A thorough review of the law and the facts applicable to this case convinces me that the trial court’s actions effectively compelled the SDM to shoehorn an otherwise unqualified student into degree status. In combination, the May 23 and June 27, 2013 orders communicated emphatically that the trial court would show no tolerance of any step taken by the SDM to place any requirements in the way of Ap-pellee’s graduation, and effectively commanded the conferral of a dentist’s degree upon Appellee. Anything short of a degree award presumably would have exposed the SDM to contempt proceedings.
If our law does not countenance micromanagement and intrusion by the judiciary into a university’s assessment of its own academic and disciplinary requirements (provided good cause is shown and due process is afforded), then a university must be free to revoke a degree which it was improperly forced to confer and which was therefore void ab initio. It can hardly be disputed that the authority given to an institution of higher learning to confer a degree carries with it the concomitant authority to revoke a degree, provided the institution shows good cause and follows lawful procedure, as the majority establishes occurred in this case. See, e.g., Waliga v. Board of Trustees of Kent State University, 488 N.E.2d 850, 852-53, 22 Ohio St.3d 55, 57-58 (1986); accord, Crook v. Baker, 813 F.2d 88, 91-94 (6th Cir.1987).
For the foregoing reasons, and for the reasons ably detailed by the majority, I join in the majority’s decision to vacate the May 23, 2013 and June 27, 2013 orders. Having determined that the plain effect of the trial court’s actions was effectively to compel the SDM to confer a degree upon an ineligible student, I respectfully disassociate myself from comments in the majority opinion suggesting that the SDM’s entitlement to revoke the degree remains an open question (See Majority Op. at 724 n. 3), and asserting that the SDM chose to change Appellee’s grades rather than being forced to do so by the trial court. (See id. at 727, n. 7).2 In all other respects, I join in the majority’s fine opinion.

. The majority does not decide the issue of degree revocation. The majority notes that the SDM seeks the opportunity to revoke Ap-pellee’s degree, but suggests that such relief might be sought in connection with litigation on the merits concerning Appellee’s entitlement vel non to permanent injunctive relief. Majority Op. at 724 n. 3.


. The majority discounts the SDM's claim that the trial court's May 23, 2013 injunction forced the SDM to change Appellee’s grades. The majority asserts that the SDM "could and should have sought relief earlier, when it became apparent that Appellee's grades were not sufficient to graduate.” Majority Op. at 727 n. 7. In fact, however, the record establishes the SDM's diligence in seeking relief.